Case: 20-60578     Document: 00516163996         Page: 1     Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    January 12, 2022
                                  No. 20-60578
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Jose Fernando Resendez Ramos, also known as Jose Resendes
   Ramos,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 025 367


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jose Fernando Resendez Ramos, a native and citizen of Mexico, has
   filed a petition for review, challenging the Board of Immigration Appeals
   (BIA) order denying his motion to reconsider its decision affirming the denial



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60578     Document: 00516163996           Page: 2   Date Filed: 01/12/2022




                                    No. 20-60578


   of his motion to terminate the removal proceedings. According to Resendez
   Ramos, the BIA erroneously found that he was conditionally paroled under
   § 236(a)(2)(B) of the Immigration and Nationality Act (INA) given the
   record evidence that the Department of Homeland Security (DHS) intended
   to grant him humanitarian parole under § 212(d)(5)(A) of the INA. Resendez
   Ramos also asks this court to grant him a stay of removal. This court reviews
   the BIA’s denial of a motion to reconsider “under a highly deferential abuse-
   of-discretion standard.” Lowe v. Sessions, 872 F.3d 713, 715 (5th Cir. 2017)
   (internal quotation marks and citation omitted).
          Although Resendez Ramos received a Form I-94, which is typically
   provided to aliens granted humanitarian parole, the form “does not contain
   the stamp, as required by regulation, indicating that [Resendez Ramos] was
   granted parole under [§] 212(d)(5)(A)” of the INA. Matter of Castillo-
   Padilla, 25 I. & N. Dec. 257, 262 (BIA 2010); see also 8 C.F.R. § 235.1(h)(2).
   Instead, the Form I-94 “contains a stamp that explicitly states that [Resendez
   Ramos] was released from custody after posting a [$1,500] bond and appears
   to merely memorialize his release on bond.” Castillo-Padilla, 25 I. & N. Dec.
   at 262. Further, “there was no determination that he should be permitted to
   come into the country temporarily for urgent humanitarian reasons or
   significant public benefit.” Id. at 261; see 8 U.S.C. § 1182(d)(5)(A). “Thus,
   although [Resendez Ramos] did receive a Form I-94, there is no evidence to
   indicate that the Government intended to parole him into the United States
   pursuant to [§] 212(d)(5)(A).” Castillo-Padilla, 25 I. & N. Dec. at 262. Given
   the “highly deferential” standard of review, it cannot be said that the BIA
   abused its discretion in denying the motion to reconsider after deciding that
   Resendez Ramos’s release from DHS custody pending the resolution of his
   removal proceedings was consistent with conditional parole under § 236(a)
   of the INA. See Lowe, 872 F.3d at 715.




                                         2
Case: 20-60578      Document: 00516163996          Page: 3   Date Filed: 01/12/2022




                                    No. 20-60578


          Resendez Ramos also asks this court to grant him a stay of removal.
   Based on the foregoing, however, he has failed to make the requisite “strong
   showing that he is likely to succeed on the merits” to be entitled to a stay of
   the removal proceedings. Nken v. Holder, 556 U.S. 418, 434 (2009).
          Resendez Ramos’s petition for review is DENIED. His motion for a
   stay of removal is likewise DENIED.




                                         3